Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.       This action is responsive to the communication filed on 12/13/2021.
Information Disclosure Statement
2.	The information disclosure statements (IDS) submitted on 9/26/21 & 12/13/21 were filed after the mailing date of the instant application. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
3.	The applicant’s arguments filed on 12/7/21 have been taken into consideration, but are not persuasive.
A.	The double patent rejection has been withdrawn in light of the approved terminal disclaimer filed 10/4/21.
B.	The rejection under 35 USC 112 has been withdrawn in light of the amendment filed 12/13/21.
	In response to the applicant’s argument (disclosed on pg. 2 of the remarks segment) that Binder doesn’t teach or suggest communicating, by the first server, with each of the devices of the group wherein the communicating includes receiving the respective identifier of each of the devices of the group:
	The examiner maintains that the identification of a plurality of destination devices and relay servers (as disclosed in par [0174], lines 3-10 of Binder) to transmit message slices to destination devices or other relay servers is obvious in light of a server communicating with a group devices and receiving an identifier of each device within the group because the relay servers disclosed by Binder would be required to receive the identification of every connected device the relay server is in communication before transmitting content to each other device.
D.	In response to the applicant’s argument (disclosed on pg. 2-3 of the remarks segment) that Binder doesn’t teach or suggest storing, by the first server, the respective identifier of each of the devices in response to the communicating:
See fig. 15a-15b, par [0066], par [0117], and par [0198], lines 1-10 of Binder, which discloses that every source device (which contain a stored list of IP addresses for source/destination devices) may also be implemented as an intermediate relay device (e.g., server).
E.	In response to the applicant’s argument (disclosed on pg. 3-4 of the remarks segment) that Binder doesn’t teach or suggest selecting, by the first server, a device from the group by selecting the respective stored identifier of the device in response to the receiving of the first message:
e.g., selecting, by the first server, a device from the group), from the list of IP addresses of available relay servers in light of the messages sent that request associating the relay servers based on message content and IP addresses (e.g., respective stored identifier of the device) of each relay server (disclosed in par [0198], lines 1-10 of Binder), are inherent in light of the applicant’s claim language because the stored ID of the device would be required to be retrieved by the source computer (which fig. 15a-15b and par [0117] of Binder disclose may also be implemented as a relay server) upon receiving a request to transmit a plurality of content slices (e.g., in response to the receiving of the first message).
F.	In response to the applicant’s argument (disclosed on pg. 4 of the remarks segment) that Binder doesn’t teach or suggest receiving, by the first server, the first content from the second server via the selected device in response to the sending of the first content identifier:
The examiner maintains that the transmitting of message elements from one of the plurality of intermediate/proxy relay servers (e.g., first server) to another intermediate/proxy server (e.g., second server) (as disclosed in par [0072] of Binder), from the plurality of pool of available relay servers (par [0198], lines 1-10 of Binder), including the ID and requested message slice content (e.g., “first content”) being included in the content transmitted from one intermediate/proxy to another, in order to provide content to the requesting device (e.g., receiving, by the first server, the first content from the second server via the selected device in response to the sending of the first content identifier).
	In response to the applicant’s argument (disclosed on pg. 4 of the remarks segment) that Binder doesn’t teach or suggest wherein the steps are sequentially executed:
The examiner maintains that, due to the level of broadness of sequentially executing steps, the sequential content slice transmission (disclosed in par [0193] of Binder) and sequential relay server selection (disclosed in par [0198], lines 10-13 of Binder), are forms of sequential/ordered steps of execution of the anonymous content retrieving taught by Binder.

H.	In response to the applicant’s argument (disclosed on pg. 5 of the remarks segment) that Binder doesn’t teach or suggest sending, by the first server, the identifiers of at least part of, or all of, the devices in the group to the first device:
	The examiner maintains that the transmission of plurality of message slices with appended source or destination IP addresses, via relay servers (as disclosed in fig. 3a & par [0229], lines 1-10 of Binder), as the claim language only requires identifiers of part of the group devices to be sent to the device, the transmission of potentially several appended IP addresses correlating to a plurality of message slices is obvious in light of sending identifiers of at least part of a group of devices because the IP addresses appended to each message slice (as taught by Binder) can be interpreted as “identifiers of a part of devices in a group of devices” using the broadest reasonable interpretation of the claim language.
I.	In response to the applicant’s argument (disclosed on pg. 5-6 of the remarks segment) that Binder doesn’t teach or suggest sending of a physical geographical location:
	This feature isn’t explicitly claimed in argued claims 7-8.
	In response to the applicant’s argument (disclosed on pg. 6 of the remarks segment) that the IP address determination disclosed by Binder can’t be equated with a physical geographical location:
	The examiner maintains that the IP address determination pertaining to a list of IP addresses corresponding to the geographic location of devices (disclosed in par [0198] of Binder) is obvious in light of a physical geographical location because it is well known in the art that device IP addresses contain identifiers signifying the coordinates/location of each device in which an IP address is appended. 
K.	In response to the applicant’s argument (disclosed on pg. 6 of the remarks segment) that Binder fails to teach or suggest the database stored in the first server:
	 The examiner maintains that a mobile source device can also be implemented as an intermediate relay server (as disclosed in fig. 15a-15b and par [0117] of Binder), which would make it inherent that the source device would also contain the list of IP addresses (e.g., database) when being transitioned to an intermediate relay server and vice versa.
L.	In response to the applicant’s argument (disclosed on pg. 6-7 of the remarks segment) that Binder fails to teach or suggest wherein the communicating with each of the devices of the group is initiated by respectively each of the devices of the group:
	Using the broadest reasonable interpretation of initiating communication by a plurality of devices in a group, the examiner maintains that the messaging between the grouped/connected relay servers, source servers, etc. (as disclosed in fig. 3a, ‘15a-‘16m and par [0200] of Binder) is inherent in light of initiating communication by a plurality of grouped devices because each as disclosed in fig. 3a of Binder) may be implemented in the form of a relay server issuing communication to other connected/grouped devices.
M.	In response to the applicant’s argument (disclosed on pg. 7 of the remarks segment) that Binder fails to teach or suggest where each of the multiple devices consists of or consists of a smartphone:
	The examiner maintains that is inherent that each device may be implemented as a relay server (disclosed in par [0117] & fig. 15a-15b of Binder), which may be implemented as a plurality of mobile devices, including a smartphone (disclosed in par [0339], lines 10-13 of Binder) may be implemented to where each of the mobile devices are drawn to or consists of a smart phone.
 	
Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-10, 13-14, 16-17, 19-21, 23-26, 28, and 31-35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Binder (US 2012/0166582).
With respect to claim 1, Binder teaches a method for fetching over the Internet a first content identified by a first content identifier (par [0059], lines 19-20, “identifying a message slice”), by a first device identified in the Internet by a first identifier (par [0059], lines 18-21, “IP address of the recipient”), from a second server identified in the Internet by a third identifier (par [0059], lines 5-9, which discloses a plurality of intermediate relays servers with assigned IP addresses) and by using a first server (par [0059], lines 12-15, “associating each message slice with an intermediate server”), for use with a group of devices, each associated with a respective identifier for being identified in the Internet (par [0059], lines 5-10, which discloses the plurality of intermediate relay servers assigned with an IP address), the method comprising the steps of: 
communicating, by the first server, with each of the devices of the group (fig. 3a, which discloses the plurality of the intermediate relay devices communicating with each other), wherein the communicating includes receiving the respective identifier of each of the devices of the group (par [0174], lines 3-10 & par [0198], lines 1-10, which disclose relay server identifying destination for transmitting message slices storing a list of the IP addresses of the plurality of intermediate relay server devices); 
storing, by the first server, the respective identifier of each of the devices in response to the communicating (par [0198], lines 1-10, “list of the IP addresses of the available relay servers”); 
receiving, by the first server, a first message that comprises the first content identifier from the first device (par [0059], lines 11-16, par [0066], lines 1-10, and par [0069], lines 5-11, which disclose sending a packet including a message, including information identifying the message, from one of the plurality of intermediate relay servers to another of the plurality of intermediate relay devices, which may be implemented as a web server (as disclosed in par [0068], lines 1-6), associated with each slice) and a first physical geographical location (par [0069] & [0246], lines 20-40, which disclose the transmitted messages containing source/recipient IP addresses based on location (IP addresses) of the relay servers); 	
selecting, by the first server, a device from the group by selecting the respective stored identifier of the device in response to the receiving of the first message (par [0198], lines 1-10, which discloses selecting a relay server from the list of IP addresses of available relay servers in light of the messages sent that request associating the relay servers based on message content and IP addresses of each relay server); 
sending, by the first server, the first content identifier to the selected device (par [0070], which discloses transmitting message slice elements to another of the plurality pf intermediate relay servers); 
receiving, by the first server, the first content from the second server via the selected device in response to the sending of the first content identifier (par [0072-0074], which discloses transmitting the message elements from one of the other intermediate servers); and 
sending the first content to the first device in response to the receiving of the first content from the second server (par [0064] & [0072-0073], which disclose sending reconstructed message slices to a recipient device from one of the plurality of intermediate relay servers).
With respect to claim 2, Binder teaches wherein the steps are sequentially executed (par [0061], “sequential partitioning”).
With respect to claim 3, Binder teaches sending, by the first server, the identifiers of at least part of, or all of, the devices in the group to the first device (fig. 3a, par [0066], lines 1-10, which discloses associating the plurality of IP addresses in the list to the plurality of message slices and par [0229], lines 8-12, which discloses relay servers sending the plurality of message slices with a potential appended source and destination IP addresses).
With respect to claim 4, Binder teaches wherein the sending of the first content is performed by the selected device (par [0067], lines 4-7, “message to be sent from another computer”). 
With respect to claim 5, Binder teaches wherein the selecting comprises randomly selecting of the device out of the devices in the group (par [0066], lines 10-12, “randomly associate the source IP address”). 
With respect to claim 6, Binder teaches wherein the randomly selecting of the device uses one or more random numbers generated by a random number generator that is based on executing an algorithm for generating pseudo-random numbers (par [0071], “algorithm for generating pseudo-random numbers”). 
With respect to claim 7, Binder teaches wherein each of the devices in the group in associated with a physical geographical location (par [0181], lines 10-15) and wherein the selecting is based on, or uses, the respective physical geographical location (par [0198], lines 17-24, which discloses selecting one of the plurality of relay servers based on geographic location of the relay server, source and recipient devices). 
With respect to claim 8, Binder teaches wherein the physical geographical location associated with each of the devices is based on, uses, or responsive to, the actual physical geographical location of the respective device of the group (par [0198], lines 14-20, “location of the relay servers”). 
With respect to claim 9, Binder teaches wherein the communicating with each of the devices of the group comprises receiving the physical geographical location from each of the devices of the group (par [0198], which discloses determining the IP address and location of all available relay servers). 
	
With respect to claim 10, Binder teaches wherein the physical geographical location includes at least one out of a continent (par [0181], lines 10-15), a country (par [0181], lines 10-15), a state or province, a city, a street, a ZIP code, or longitude and latitude. 
With respect to claim 13, Binder teaches wherein the physical geographical location of each of the devices of the group is based on using the database to associate the respective IP address to the physical geographical locations (par [0198], which discloses storing a list of IP addresses of available relay servers corresponding to their geographical locations). 
With respect to claim 14, Binder teaches wherein the database is stored in the first server (fig. 15a-15b, par [0117], par [0066] and par [0198], lines 1-5, which disclose a device storing the list of relay server IP addresses). 
With respect to claim 16, Binder teaches wherein the selecting is based on past activities (par [0198], lines 22-25, “past information”) or is based on a timing of an event. 
With respect to claim 17, Binder teaches wherein each of the identifiers is an IP address in IPv4 form, IP address in IPv6 form, or a URL (fig. 7-8), and wherein at least one of the servers is a web server (par [0068], lines 1-5, which discloses the intermediate servers being implemented as web servers) using HyperText Transfer Protocol (HTTP) that responds to HTTP requests via the Internet (par [0346], lines 1-6, which discloses communication between the source, destination, and relay devices generally being HTTP/HTTPS). 
With respect to claim 19, Binder teaches wherein the communication with the first device, the selected device, the first server, or the second server, is based on, or according to, TCP/IP protocol or connection (par [0346], lines 1-6, which discloses communication between the source, destination, and relay devices being TCP/IP). 
With respect to claim 20, Binder teaches wherein the communicating with each of the devices of the group is initiated by respectively each of the devices of the group (fig. 3a, ‘15a-‘16m). 
With respect to claim 21, Binder teaches establishing a connection with each of the devices of the group in response the communicating (fig. 3a), and wherein the communicating with the selected device is over the established connection (fig. 3a). 
With respect to claim 23, Binder teaches wherein the first content includes, consists of, or comprises, a part or whole of files (par [0232], lines 6-8), text (par [0232], lines 6-8), numbers, audio (par [0232], lines 6-8), voice, multimedia (par [0232], lines 6-8), video (par [0232], lines 6-8), images, music , or computer program, or wherein the first content includes, consists of, or comprises, a part of, or a whole of, a web-site page. 
With respect to claim 24, Binder teaches wherein the first server or the second server is storing, operating, or using, a server operating system that consists or, comprises of, or based on, one out of Microsoft Windows Server.RTM., Linux, or UNIX (par [0251], lines 28-31). 
Regarding claim 25, Luna further teaches wherein the server operating system consists or, comprises of, or based on, one out of Microsoft Windows Server.RTM. 2003 R2, 2008, 2008 R2, 2012, or 2012 R2 variant, Linux.TM. or GNU/Linux based Debian GNU/Linux, Debian GNU/kFreeBSD, Debian GNU/Hurd, Fedora.TM., Gentoo.TM., Linspire.TM., Mandriva, Red Hat.RTM. Linux, SuSE, and Ubuntu.RTM., UNIX.RTM. variant Solaris.TM., AIX.RTM., Mac.TM. OS X (par [0251], lines 28-31, “Mac OS X”), FreeBSD.RTM., OpenBSD, and NetBSD.RTM.. 
With respect to claim 26, Binder teaches wherein each of at least part of the devices in the group comprises a mobile device that stores, operates, or uses, a client operating system (fig. 3a, ‘12a). 
Regarding claim 28, Luna further teaches wherein the client operating system consists or, comprises of, or is based on, one out of Microsoft Windows 7, Microsoft Windows XP, Microsoft Windows 8, Microsoft Windows 8.1, Linux (par [0251], lines 29-31), and Google Chrome OS. 
With respect to claim 31, Binder teaches wherein each of the devices comprises, or consists of, a smartphone (par [0339], lines 10-13). 
With respect to claim 32, Binder teaches wherein the communication by the first server, with each of the devices of the group, further comprises receiving, by from each of the par [0191], lines 1-5 and par [0198], lines 1-5, “available relay servers”). 
With respect to claim 33, Binder teaches wherein the storing, by the first server, further comprises storing, by the first server, the respective availability of each of the devices (par [0198], lines 406, “pool of available relay servers”). 
With respect to claim 34, Binder teaches wherein the selecting further comprises selecting based on the availability of the selected device (par [0198], lines 1-10, “select to use all or part of the pool of the available relay servers”). 
With respect to claim 35, Binder teaches wherein the receiving, by the first server, the first content from the second server via the selected device uses a communication by the selected device as the source device (par [0177], lines 1-10, “sent as regular packets to another server”), so that the second server is prevented from being aware of the first device (par [0209], lines 1-5, “anonymity and untraceability”).

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically discloses as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary 

9.	Claims 18, 22, 27 and 29-30 are rejected under 35 USC 103 as being unpatentable over Binder (US 2012/0166582) in view of Luna (US 2013/0145017).
With respect to claim 18, Luna further teaches wherein the communication with the first server or the second server is based on, or uses, HTTP persistent connection (par [0154], “keep-alive messages”).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the teachings of Luna within the embodiment of Binder because incorporating the prevention of requiring of an excess amount of heartbeats to maintain a TCP connection (as disclosed by par [0317] of Luna) would provide the predictive result of lowering latency when establishing connections within Binder because a decrease number of heartbeats required to implement connections required to fetch the plurality of content slices (within Binder), which would, in turn, decrease the amount of bandwidth used to establish connections in Binder.
Regarding claim 22, Binder teaches wherein the communicating with the first server uses TCP (par [0239]).
Luna further teaches wherein the connection is established by performing ‘Active OPEN’ or ‘Passive OPEN’ (par [0116], lines 1-5, “open TCP connections”).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the teachings of Luna within the embodiment of Binder using the motivation previously addressed regarding claim 18.
Regarding claim 27, Luna further teaches wherein each of the devices in the group comprises a mobile device that stores, operates, or uses, a client operating system (par [0005], lines 3-10 & par [0105], lines 1-3). 
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the teachings of Luna within the embodiment of Binder using the motivation previously addressed regarding claim 18.
Regarding claim 29, Luna further teaches wherein the client operating system is a mobile operating system (par [0118], lines 7-8, “iOS”). 
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the teachings of Luna within the embodiment of Binder using the motivation previously addressed regarding claim 18.
With respect to claim 30, Luna further teaches wherein the mobile operating system is one out of Android version 2.2 (Froyo), (par [0118], “Android”) Android version 2.3 (Gingerbread), Android version 4.0 (Ice Cream Sandwich), Android Version 4.2 (Jelly Bean), Android version 4.4 (KitKat)), Apple iOS version 3, Apple iOS version 4, Apple iOS version 5, Apple iOS version 6, Apple iOS version 7, Microsoft Windows® Phone version 7, Microsoft Windows® Phone version 8, Microsoft Windows® Phone version 9 (par [0118], “Windows Mobile iOS”), and Blackberry® operating system (par [0118], “Blackberry”).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the teachings of Luna within the embodiment of Binder using the motivation previously addressed regarding claim 18.

Claims 11-12 and 15 are rejected under 35 USC 103 as being unpatentable over Binder (US 2012/0166582) in view of Famulari et al (US 2016/0162706).
With respect to claim 11, Famulari et al further teaches wherein the physical geographical location of each device of the group is based on a geolocation (par [0048], which discloses each mobile terminal comprising geolocation means).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the teachings of Famulari et al within the embodiment of Binder because combining the encryption of data exchanged between the plurality of terminals and intermediate servers (as disclosed by par [0070] of Famulari et al) would provide the predictive result of preventing interception from any third party devices of any data or requestor intended to remain anonymous within Binder, as the method disclosed by Famulari et al guarantees confidentiality of data transmitted intended on remaining private.
With respect to claim 12, Famulari et al further teaches 	wherein the geolocation is based on W3C Geolocation API (par [0048], “GPS”). 
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the teachings of Famulari et al within the embodiment of Binder using the motivation previously addressed regarding claim 11.
With respect to claim 15, Famulari et al further teaches 	wherein the database is stored in a geolocation server accessible via the Internet (par [0013-0016]), and the method further comprising sending the IP address of each of the devices of the group to the geolocation server, and in response receiving the corresponding physical geographical location (par [0013-0018], “geolocation data in a database stored on the data storage means with a unique identifier itself associated with the mobile terminal”). 
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the teachings of Famulari et al within the embodiment of Binder using the motivation previously addressed regarding claim 11.

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy A. Scott whose telephone number is (571) 272-3797. The examiner can normally be reached on Monday-Thursday 7:30 am-5:00 pm, second Fridays 7:30 am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Luu Pham can be reached on (571) 270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/RANDY A SCOTT/Primary Examiner, Art Unit 2439                                                                                                                                                                                                        20220110